Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-26 have been elected with traverse . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, 19, and 20 recites the limitation "the flow passage" in line 1 respectively.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a flow passage in the independent claim 12 therefore it is unclear which flow passage applicant is claiming. for the purpose of examination, the flow passage has been interpreted as a flow passage. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13,15,16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirokawa, US7214122.
Regarding claim 12,  Hirokawa discloses a planarizing pad comprising a flow cell (a flow cell has been interpreted as combination of  portion defined by walls 84 and inlets 202, 44, and 46, Fig 25a-b);  wherein the flow cell comprises:  a flow channel extending into the flow cell from an upper surface of the flow cell (flow channel has been interpreted as the space defined by wall 84 which fluid flows in , Fig 25a-b); a first injection port forming a first inlet to the flow channel; a second injection port forming a second inlet to the flow channel (first injection port 44 and second injection port 202 , Fig 25a-b); and a drain port forming an outlet of the flow channel. (portion 46, Fig 25a-b)
Regarding claim 13,   Hirokawa discloses each and every limitation set forth in claim 12. Furthermore, Hirokawa discloses the channel is configured to be closed by moving structure moving against the planarizing pad as the planarizing pad moves. (when the substrate and the substrate holder come over the aperture defined by walls 84, Fig 25b)
Regarding claim 15, Hirokawa discloses each and every limitation set forth in claim 12. Furthermore, Hirokawa discloses the flow cell is optically transparent. (operation of the liquid disclosed by Hirokawa)
Regarding claim 16,  Hirokawa discloses each and every limitation set forth in claim 12. Furthermore, Hirokawa discloses the upper surface of flow cell is coplanar with an upper surface of the planarizing pad. (Fig 25b)
Regarding claim 19, Hirokawa discloses each and every limitation set forth in claim 12. Furthermore, Hirokawa discloses a flow passage comprises square corners, rounded corners, or a semicircular cross section.  (a flow passage inside the flow cell passes through square corners, Fig 25b in side view)
Allowable Subject Matter
Claims 21-26 are allowed.
Claims 14, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  During the prosecution of the claimed invention the limitations “the flow channel is configured to carry, while the flow channel is closed by the moving structure, a two phase liquid gas flow created by concurrently injecting liquid and gas, respectively by the first and second injection ports, into the flow channel” ,”  a flow passage is one of a plurality of flow channels extending into the flow cell from the upper surface of the flow cell; and each of the flow channels of the plurality of flow channels extends into the flow cell from the upper surface of the flow cell by a different distance than each remaining flow channel of the plurality of flow channels”,  “ the flow passage is one of a plurality of flow channels extending into the flow cell from the upper surface of the flow cell; and each of the plurality of flow channels comprises a different cross sectional shape”, and “a planarizing pad comprising a flow cell; a gas supply fluidly coupled to the flow cell; a liquid supply fluidly coupled to the flow cell; a carrier configured to move a structure against the planarizing pad while the planarizing pad is moving during a planarizing process; wherein the gas and liquid supply are configured to produce a flow in the flow cell; and the flow is configured to indicate an endpoint of the planarization process in response to a change in wettability of a surface of the moving structure while the surface of the moving structure is in contact with the flow” fails to render the claimed invention obvious or anticipated.  For instance , US7214122 discloses a fluid cell wherein fluid flows through at least two injection portions into a channel facilitating end point detection by means of a optical fiber light measurement through the liquid. However, ‘4122 fails to disclose “the flow channel is configured to carry, while the flow channel is closed by the moving structure, a two phase liquid gas flow created by concurrently injecting liquid and gas, respectively by the first and second injection ports, into the flow channel” ,”  a flow passage is one of a plurality of flow channels extending into the flow cell from the upper surface of the flow cell; and each of the flow channels of the plurality of flow channels extends into the flow cell from the upper surface of the flow cell by a different distance than each remaining flow channel of the plurality of flow channels”,  “ the flow passage is one of a plurality of flow channels extending into the flow cell from the upper surface of the flow cell; and each of the plurality of flow channels comprises a different cross sectional shape”, and “a planarizing pad comprising a flow cell; a gas supply fluidly coupled to the flow cell; a liquid supply fluidly coupled to the flow cell; a carrier configured to move a structure against the planarizing pad while the planarizing pad is moving during a planarizing process; wherein the gas and liquid supply are configured to produce a flow in the flow cell; and the flow is configured to indicate an endpoint of the planarization process in response to a change in wettability of a surface of the moving structure while the surface of the moving structure is in contact with the flow”. Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated. Therefore for the reasons above the claim limitations of claims 14, 17-18, and 20 and 21-26 have been considered as containing allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723